PER CURIAM.
This cause having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. See Garrison v. Hertz Corporation (Fla. App.1961), 129 So.2d 452; Bashaw v. Dyke (Fla.App.1960), 122 So.2d 507; Williams v. Hawkins (Fla.App.1966), 192 So.2d 326.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.